In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-107 CV

____________________


IN THE INTEREST OF B.J.G.




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 42201




MEMORANDUM OPINION (1)
	Tony Ross Gray appeals the trial court's order confirming his child support
arrearage in the amount of $66,394.00.  The appeal is submitted on the record of the
indigence hearing because the trial court sustained contests filed by the district clerk and
the court reporter.  See In re Arroyo, 988 S.W.2d 737 (Tex.1998).
	The appeal was submitted without briefs because the appellant failed to file his brief
by the August 2, 2004, due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did not
request an extension of time to file the brief.  See Tex. R. App. P. 38.6(d).  On October
5, 2004, we notified the parties that the appeal would be advanced without oral argument.
See Tex. R. App. P. 39.9. 
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
								PER CURIAM
Submitted on October 26, 2004
Opinion Delivered November 4, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.